DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Jacobson et al. (A New Display Stream Compression Standard under Development in BVESA, SPIE Optical Engineering + Application, 2017, hereinafter “Jacobson”) 
VESA (VDC-M Standard VESA Display Compression-M (VDC-M) Standard, May 2018, hereinafter “Vesa”)
Jacobson et al. (US 20180343471 A1, hereinafter “Jacobson2”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (A New Display Stream Compression Standard under Development in BVESA, SPIE Optical Engineering + Application, 2017, hereinafter “Jacobson”) in view of VESA (VDC-M Standard VESA Display Compression-M (VDC-M) Standard, May 2018, hereinafter “Vesa”) and in view of Jacobson et al. (US 20180343471 A1, hereinafter “Jacobson2”).
Regarding claims 1 and 10:
Jacobson teaches a method for decoding image content from an encoded bitstream comprising a plurality of blocks (Jacobson pages 2 and page 7, section 2.1.2 figs. 7, where Jacobson discloses decoding image content form encoded bitstream and corresponding encoder), the method comprising:
dividing, by a decoder circuit, a block comprising one or more components of the image content into N single samples and M sample groups corresponding to one of the one or more components, where N is greater than or equal to one and M is greater than or equal to one;
10 decoding, by the decoder circuit, each of the N single samples using a symbol variable length code (SVLC) to generate one or more decoded single samples (Jacobson pages 2 and 7 figs. 7, where Jacobson discloses dividing a block into a plurality of components and into groups such as separate ECG and the combination forms a group or a plurality of groups);
decoding, by the decoder circuit, each of the M sample groups using a common prefix entropy code (CPEC) to generate one or more decoded sample groups, each of the M sample groups comprising a variable length prefix and one or more fixed length suffixes representing a plurality of samples (Jacobson pages 2 and 7 figs. 7, where Jacobson teaches using variable length prefix for decoding (common Prefix Entropy code (CPEC)) followed by fixed-length suffixes):
(Jacobson pages 2 and 6-7 section 2.3,  figs. 7, where the decoder decode the variable prefix and the remainder of known length bits, after decoding the sample groups need to be combined to form the original block); and
reconstructing, by the decoder circuit, image content based on previously reconstructed neighboring blocks of the image content and the block of residuals (Jacobson pages 3 section 2.1.2 and 7-9 section 2.3, figs. 3 and 7, where Jacobson teaches reconstructing the final image as visually lossless image by combining sample into blocks and combing the blocks.
Versa further teaches dividing the image into blocks and each block into at least one group and each group consisting of at least one sample to perform the encoding on the divided image content (Vesa page 123-0125, 129). And Jacobson2 teaches system and method partitioning of a block of samples into N groups may be uniform or non-uniform. With uniform grouping, the N groups each have an equal number of samples and with non-uniform grouping, the number of samples in each group may be different, and the samples may be used in transform mode (Jacobson2 [0059], [0094], [0097]-[0098]).
Therefore, taking the teachings of Jacobson, Vesa and Jacobson2 as a whole it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to divide the image contents into samples and group of samples, in order to achieve high efficient encoding and decoding 
Regarding claims 2 and 11:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein N and M are set in accordance with a target decoder throughput by:

calculating a number of variable length codes based on the number of samples of the block and the target decoder throughput; and
calculating N based on the number of variable length codes and the upper bound of M (Jacobson pages 3 section 2.1.2 and 7-9 section 2.3,  figs. 3 and 7; Vesa page 123], the dividing is done based on the encoding process because the grouping is done at the encoder. The decoder performs the inverse grouping and block combination. In other words the N and M depends on the encoder not the decoder. And Jacobson teaches selecting those parameter to achieve the highest throughput possible).
Regarding claims 3:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the partitioning each of the prediction coded blocks comprises dividing at least one prediction coded block of the prediction coded blocks using uniform partitioning, wherein each of the M sample groups of the at least one prediction coded block has a same number of fixed length suffixes (Jacobson pages 3 section 2.1.2 and 7-9 section 2.3, figs. 3 and 7; Vesa pages 123], [0129]
Regarding claim 4:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the block is prediction coded in a transform skip, block prediction mode (Jacobson pages 3 section 2.1.2 and 7-9 section 2.3,  figs. 3 and 7; Vesa page 123],[0129], figs. 4-29)
Regarding claim 5:
(Jacobson pages 3 section 2.1.2 and 7-9 section 2.3,  figs. 3 and 7; Vesa page 123],[0129], figs. 4-29)
Regarding claim 6:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the block is prediction coded in a transform mode or in a transform skip, block prediction mode (Jacobson pages 3 section 2.1.2 and 7-9 section 2.3,  figs. 3 and 7; Vesa page 123],[0129], figs. 4-29)
Regarding claim 7:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the block comprises a plurality of components of the image content, and wherein the method comprises, for each component of the plurality of components in the block: dividing each component of the block into N single samples and M sample groups; decoding each of the N single samples; decoding each of the M sample groups; concatenating the decoded single samples and the decoded sample groups; and reconstructing the image content of the component of the block (Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3,  figs. 3 and 7; Vesa page 123],[0129], figs. 4-29)
Regarding claim 8:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the encoded bitstream further comprises a component skip flag indicating that all of the plurality of samples of a corresponding component of the block of the encoded stream are zeroes (Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3, figs. 3 and 7; Vesa page 123], [0129], figs. 4-29, 4-39).
Regarding claim 9:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the encoded bitstream further comprises a group skip flag indicating that all of the samples of a group of the (Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3,  figs. 3 and 7; Vesa page 123],[0129], figs. 4-29, 4-39).
Regarding claim 12:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the partitioning each of the prediction coded blocks comprises dividing at least one prediction coded block of the prediction coded blocks using uniform partitioning, wherein each of the M sample groups of the at least one prediction coded block has a same number of fixed length suffixes (Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3, figs. 3 and 7; Vesa page 123], [0129], figs. 4-29, 4-39).
Regarding claim 13:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the at least one prediction coded block is prediction coded in a transform skip, block prediction mode (Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3, figs. 3 and 7; Vesa page 123], [0129], figs. 4-29, 4-39).
Regarding claim 14:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the partitioning each of the prediction coded blocks comprises dividing at least one prediction coded block of the prediction coded blocks using non-uniform partitioning, wherein at least two of the M sample groups of the at least one prediction coded block have different numbers of fixed length suffixes (Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3, figs. 3 and 7; Vesa page 123], [0129], figs. 4-29, 4-39).
Regarding claim 15:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the at least one prediction coded block is prediction coded in a transform mode or a transform skip, block (Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3, figs. 3 and 7; Vesa page 123], [0129], figs. 4-29, 4-39).
Regarding claim 16:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein each block comprises a plurality of components of the image content, and wherein the method comprises, for each component of the plurality of components: prediction coding each block; partitioning each block of residuals into N single samples and M sample groups; encoding each of the N single samples into SVLC encoded samples; encoding each of the M sample groups into CPEC encoded samples; and combining the SVLC encoded samples and the CPEC encoded samples (Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3, figs. 3 and 7; Vesa page 123], [0129], figs. 4-29, 4-39).
Regarding claim 17:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the encoded bitstream further comprises a component skip flag indicating that all of the plurality of samples of at least one corresponding channel of the block are zeroes (Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3, figs. 3 and 7; Vesa page 123], [0129], figs. 4-29, 4-39).
Regarding claim 18:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the encoded bitstream further comprises a group skip flag indicating that all of the samples of a group of the M sample groups are zeroes (Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3, figs. 3 and 7; Vesa page 123], [0129], figs. 4-29, 4-39).
Regarding claim 19:

an encoder circuit configured to:
divide received image content comprising a plurality of components into one or more blocks, each of the one or more blocks comprising a plurality of samples from one of the plurality of components;
prediction code each block to generate prediction coded blocks;
partition each of the prediction coded blocks into N single samples and M sample groups, where N is greater than or equal to one and M is greater than or equal to one;
encode each of the N single samples using a symbol variable length code (SVLC) to generate one or more SVLC encoded samples:
encode each of the M sample groups using a common prefix entropy code (CPEC) to generate one or more CPEC encoded samples, each of the M sample groups comprising a variable length prefix and one or more fixed length suffixes; and
combine the SVLC encoded samples and the CPEC encoded samples to output an encoded bitstream; and a decoder circuit configured to:
receive the encoded bitstream from the encoder circuit;
divide a block of the encoded bitstream into the N single samples and the M sample groups;
decode each of the N single samples using the SVLC to generate one or more decoded single samples;
decode each of the M sample groups using the CPEC to generate one or more decoded sample groups;

 	apply prediction coding to decode the prediction coded block; and 
decode the image content from the decoded prediction coded block.
This claim is the combine encoder and decoder therefore, it is rejected on the same ground as claims 1 and 10 above. 
Regarding claim 20:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein N and M are set in accordance with a target decoder throughput by:
calculating an upper bound of M based on a number of samples of the block and a highest available throughput;
calculating a number of variable length codes based on the number of samples of the block and the target decoder throughput; and
calculating N based on the number of variable length codes and the upper bound of M (Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3, figs. 3 and 7; Vesa page 123], [0129], figs. 4-29, 4-39).
Regarding claim 21:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the encoder circuit is further configured to:
detect one or more factors of a communication environment in which at least one of the encoder circuit or the decoder circuit is operating; and
(Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3, figs. 3 and 7; Vesa page 123], [0129], figs. 4-29, 4-39; Jaacobson2 [0069]-[0070], [0091],  [0097], [0098], [0107] ).
Regarding claim 22:
Jacobson in view of Vesa and in view of Jacobson2 teaches wherein the one or more factors comprise one or more of: power, processor capabilities, number of decoders in the decoder circuit working in parallel, internal bandwidth, temperature conditions of the decoder circuit, or noise in a physical medium between the encoder circuit and the decoder circuit (Jacobson pages 3 section 2.1.2 and page 7-9 section 2.3, figs. 3 and 7; Vesa page 123], [0129], figs. 4-29, 4-39; Jaacobson2 [0037], [0069]-[0070], [0091],  [0097], [0098], [0107] ).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        August 12, 2021